 1

 2

 3

 4

 5                           UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF WASHINGTON
 6                                    AT SEATTLE

 7
          JENNIFER SANCHEZ,
 8                               Plaintiff,
 9             v.
                                                           C17-1353 TSZ
10        KIRSTJEN NIELSEN, Secretary,
          United States Department of Homeland             MINUTE ORDER
11        Security, Immigration and Customs
          Enforcement,
12
                                 Defendant.
13

14        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
15
            (1)     Plaintiff’s Second Motion to Compel, docket no. 44, is DENIED.
     Plaintiff’s deposition notice identified the following topics relevant to Plaintiff’s motion:
16
     (1) “[d]iscipline and/or corrective action taken against” several specified employees, (2)
     “Defendant’s policy or protocol regarding internal audits and/or investigations of agents
17
     at ICE,” and (3) “Defendant’s policy or protocol regarding the administration of
     discipline for agents at ICE.” Declaration of Aubrie D. Hicks in Support of Plaintiff’s
18
     Second Motion to Compel, docket no. 44-2, Ex. A. Defendant’s representative, Michael
     Melendez, testified at length over the course of a day on these topics. In those instances
19
     where Melendez was unable to answer specific questions, those questions strayed from
     the topics listed in the deposition notice. Contrary to Plaintiff’s assertion, the notice did
20
     not identify investigations of specific employees as a potential topic (as opposed to
     discipline and/or corrective action taken against specific agents and ICE policy regarding
21
     employee investigations), nor did it identify decisions declining to impose discipline as a
22

23

     MINUTE ORDER - 1
 1 potential topic. 1 The Court’s prior Minute Order granting Plaintiff’s first motion to
   compel did not broaden the definition of “discipline” to include investigations or forms of
 2 discipline not imposed in specific instances. January 7, 2019 Minute Order, docket
   no. 40, at 2.
 3
          (2)     The Court declines to award attorneys’ fees in connection with this motion.
 4 See Fed. R. Civ. P. 35(a)(5)(B).

 5          (3)    The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
 6          Dated this 22nd day of May, 2019.
 7
                                                       William M. McCool
 8                                                     Clerk

 9                                                     s/Karen Dews
                                                       Deputy Clerk
10

11

12

13

14

15

16

17

18

19

20
            1
             Plaintiff could have identified these topics in its deposition notice or could have
21
   deposed fact witnesses familiar with specific investigations and decisions not to impose
   discipline. That Plaintiff opted not to do so does not mean Melendez was inadequately prepared
22 to testify regarding the topics listed.

23

     MINUTE ORDER - 2
